People ex rel. Sabino v New York State Dept. of Corr. & Community Supervision (2019 NY Slip Op 09195)





People ex rel. Sabino v New York State Dept. of Corr. & Community Supervision


2019 NY Slip Op 09195


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., CARNI, LINDLEY, CURRAN, AND TROUTMAN, JJ.


1201 KAH 19-00524

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. DANIEL SABINO, PETITIONER-APPELLANT,
vNEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT-RESPONDENT. 


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF COUNSEL), FOR PETITIONER-APPELLANT. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (FRANK BRADY OF COUNSEL), FOR RESPONDENT-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered December 21, 2018 in a habeas corpus proceeding. The judgment denied the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment denying his petition for a writ of habeas corpus. Because petitioner was released to parole supervision in October 2019, the appeal has been rendered moot (see People ex rel. Luck v Squires, 173 AD3d 1767, 1767 [4th Dept 2019]; People ex rel. Valentin v Annucci, 159 AD3d 1391, 1392 [4th Dept 2018], lv denied 31 NY3d 911 [2018]). We conclude that the exception to the mootness doctrine does not apply (see People ex rel. Winters v Crowley, 166 AD3d 1525, 1525 [4th Dept 2018], lv denied 32 NY3d 917 [2019]; see generally Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Entered: December 20, 2019
Mark W. Bennett
Clerk of the Court